DETAILED ACTION
This action is responsive to the Applicant’s response filed 12/13/2021.
As indicated in Applicant’s response, claims 1, 7, 12, 15, 18 have been amended.  Claims 1-20 are pending in the office action.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
	A non-transitory, computer-readable medium having computer-executable code thereon that is executable by a processor of a heater control system for:
	(i) receiving information regarding an origin for an enclosure configured to receive information handling systems therein, a destination for the enclosure, and a desired destination temperature for the enclosure;
	establishing a model for the enclosure, wherein the model incorporates data from one or more environmental sensors of the enclosure and data from a position sensor of the enclosure, and 
	(ii) wherein the model further includes weather data regarding predicted weather conditions at a plurality of locations along a planned transit route from the origin to the destination, wherein the predicted weather conditions correspond to respective times that the enclosure is predicted to be located at the respective locations; and
	(iii) based on the model, predictively determining control parameters for a heater of the enclosure configured to cause the enclosure to reach the desired destination temperature at or before a time of arrival at the destination.
	(as recited in claims 1, 12, 15)
	Sloop et al, USPubN: 2013/0190940 discloses energy response predictive model that receives weather data associated with respective locations of the building and determines set points temperature as minimum energy requirements for the building and transmits the setpoints to a thermostat.  The predictive model by Sloop with use of energy response on basis of acquired rooms’ weather information to transmit a setpoint settings to a building thermostat is not based on source and destination of an heater control enclosure as in (i), nor is it about control to cause the enclosure to reach the desired destination temperature at or before a time of arrival at the destination as in (iv), where the weather conditions predicting relates to a plurality of locations along a planned transit route from the origin to the destination, wherein the predicted weather conditions correspond to respective times that the enclosure is predicted to be located at the respective locations as per (iii).
	Vaughn et al, USPubN: 2020/0408546, discloses a training model associated with transportation mode determination using passenger state data, auxiliary geofence border information and information on current location of the vehicle along a route to provide candidate route, the training using location classification and weather condition or forecast temperature, precipitation to recommend a vehicle speed as a best mode.  The Geofence analysis and use of weather forecast via training in Vaughn for recommending a vehicle mode does not concern path between source and destination of an heater control enclosure; nor is it about control to cause the enclosure to reach the desired destination temperature at or before a time of arrival at the destination as in (iv), on basis of path between source and destination of an heater control enclosure as in (i); where the weather conditions predicting relates to a plurality of locations along a planned transit route from the origin to the destination, wherein the predicted weather conditions correspond to respective times that the enclosure is predicted to be located at the respective locations as per (iii)
Knapton et al, USPubN: 2013/0073094, discloses a predictive temperature control adapted in a residential environment via model that tracks usage, planned occupancy and destination of a user related to a ETA, so that adjustment can be made dynamically to the heat exchanger, indoor temperature, water supply or stored in association with the central control unit.  The use of tracked GPS data, usage habit and user destination arrival time to adjust heat exchanger or temperature in Knapton is not about control to cause the enclosure to reach the desired destination temperature at or before a time of arrival at the destination as in (iv), the latter on basis of path between source and destination of an heater control enclosure as in (i); where the weather conditions predicting relates to a plurality of locations along a planned transit route from the origin to the destination, wherein the predicted weather conditions correspond to respective times that the enclosure is predicted to be located at the respective locations as per (iii)
	Hyde et al, USPubN: 2018/0134171, discloses instrumentation interface to track vehicles locations and expected activities at the locations to manage lifecycle of the energy related components on the vehicles, including management control over power sources such as battery along with the predicted conditions of activity/use and anticipated duty by the vehicle at the locations, e.g. issuing recommendations as to how to override configuration or inventory of the stored energy.  Hyde approach to override storage configuration, alter lifecyle and readust supply of energy to adapt to anticipated activity of a hosting vehicle is not based on source and destination of an heater control enclosure as in (i), nor is it about control to cause the enclosure to reach the desired destination temperature at or before a time of arrival at the destination as in (iv), with the weather conditions predicting associated therewith per effect of a plurality of locations along a planned transit route from the origin to the destination, wherein the predicted weather conditions correspond to respective times that the (heater control) enclosure is predicted to be located at the respective locations as per (iii)
  	Verhoeven et al, USPubN: 2017/0051934, discloses geoletic tracking within a heater control system per effect of receiving information regarding an origin for the enclosure (e.g. Model # 1 in their basement) as first location for device Model #1, as one considered by a replacement process initiated to move model # 1 to a new location as device Model # 2 per a location identification between origin enclosure and destination enclosure and a replacing paradigm where the origin enclosure device is replaceable into a second enclosure device.  Verhoeven’s location tracking for replacing a first location model into a new/second location model cannot be same as model-based predictively determining control to cause the enclosure of a heater control system to reach the desired destination temperature at or before a time of arrival at the destination as in (iv), the model including sensor to obtaining weather data in form of predicted weather conditions at a plurality of locations along a planned transit route from the origin to the destination, wherein the predicted weather conditions correspond to respective times that the enclosure is predicted to be located at the respective locations as per (iii).
	Modi et al, USPN: 8,600,561, discloses system thereby to heat up the enclosure so that the ambient temperature to near a setpoint, where in one aspect, the predictive control uses a predictive algorithm to determine optimum control strategy, via applying each of candidate control strategies (e.g. radiant heating strategy) into a parameterized model formed from 
	Fadell, et al, USPubN: 2012/0065783, discloses sensors attached with the enclosure to collect data such temperature, humidity as current data as well as real-time occupants information and associated temperature locations, environmental and seasonal variants to be all submitted to selected algorithms that predict whether heating or cooling or dehumdification should be turned on, turned up to maintain, reach a desired temperature.  Fadell’s concern with tracking location conditions or temperature fails to teach use of model for predictively determining control to cause the enclosure of a heater control system to reach the desired destination temperature at or before a time of arrival at the destination as in (iv), nor is Fadell’s method about generating predictive weather condition associated with predicted or likely location of a enclosure – as in (iii) - for controlling a heater to reach a desired destination temperature at that destination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
January 31, 2022